     Case 3:20-cv-00307-SPM Document 70 Filed 08/04/21 Page 1 of 4 Page ID #221



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICKEY C. LAYNE,

        Plaintiff,

v.                                                    Case No. 20-CV-307-SPM

KHADAR A. ALI, an individual and
AIN EXPRESS, LLC.,

        Defendants/Third-Party Plaintiffs,

v.

RRR TRANSPORTATION COMPANY
and SOUTHEAST PERSONNEL
LEASING, INC.,

        Third-Party Defendants.

                            MEMORANDUM AND ORDER

McGLYNN, District Judge:

        Pending before the Court is a Motion for More Definite Statement pursuant to

Rule 12(e) of the Federal Rules of Civil Procedure filed by Third-Party Defendant,

Southast Personnel Leasing, Inc. (Doc. 64). For the reasons set forth below, the Court

DENIES the Motion to Dismiss.

                                    BACKGROUND

        On April 20, 2021, defendants/third-party plaintiffs, Ain Express, L.L.C. (“Ain”)

and Khadar A. Ali (“Ali”), filed their third-party complaint against third-party

defendants, RRR Transportation Company (“RRR”) and SouthEast Personnel Leasing,

Inc. (“SEPL”) (Doc. 45). Within the complaint, Ain/Ali assert one-count of negligence




                                        Page 1 of 4
  Case 3:20-cv-00307-SPM Document 70 Filed 08/04/21 Page 2 of 4 Page ID #222



against the third-party defendants predicated upon the conduct of Sharon G. Layne,

who was an employee of SEPL and an agent of RRR Transportation (Id.).

       On July 6, 2021, SEPL filed its motion for more definite statement, claiming that

the third-party complaint failed to separate the counts against each third-party

defendant, which are separate and distinct entities (Doc. 64). SEPL alleges that the

third-party complaint is so deficient that it cannot reasonably prepare a response (Id.).

       On July 19, 2021, Ain/Ali filed their response in opposition to the motion for more

definite statement (Doc. 68). Ain/Ali aver that there is no ambiguity in the third-party

complaint, and further claim that the allegations in the third-party complaint are

asserted against both SEPL and RRR, as employer(s) and agent(s) of Sharon Layne,

respectively (Id.).

                                          LAW

        Motions for more definite statement are governed by Rule 12(e) of the Federal

 Rules of Civil Procedure, which provides: “If a pleading to which a responsive pleading

 is permitted is so vague or ambiguous that a party cannot reasonably be required to

 frame a responsive pleading, he may move for a more definite statement before

 interposing his responsive pleading.” FED. R. CIV. P. 12(e). Motions for a more definite

 statement are generally disfavored, and courts should grant such motions only if the

 complaint is so unintelligible that the defendant cannot draft a responsive pleading.

 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002). Rule 12(e) motions are not to

 be used as substitutions for discovery. Id.; see also 5 C. Wright & A. Miller, Federal

 Practice & Procedure § 1376 at 737–41 (1969).




                                        Page 2 of 4
  Case 3:20-cv-00307-SPM Document 70 Filed 08/04/21 Page 3 of 4 Page ID #223



       Federal pleading requires notice, not fact pleading. According to Rule 8 of the

Federal Rules of Civil Procedure, a claim for relief must contain (1) a short and plain

statement of the grounds for the court’s jurisdiction, unless the court already has

jurisdiction and the claim needs no new jurisdictional support; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand

for the relief sought, which may include relief in the alternative or different types of

relief. FED. R. CIV. P. 8.

                                          ANALYSIS

        Here, the factual details SEPL seeks could be addressed during the discovery

 process. The third-party complaint is not so vague, ambiguous, or unintelligible that

 SEPL cannot reasonably frame its responsive pleading. See Swierkiewicz, 534 U.S. at

 513 ; see also George v. Kraft Foods Global, Inc., No. 06-cv-798-DRH, 2007 WL 853998,

 at *2 (S.D. Ill. Mar. 16, 2007) (noting that motions for more definite statement are not

 intended as a substitute for obtaining factual details through the normal discovery

 process).

         SEPL has been placed on notice of the claim filed by Ain/Ali. This Court has

 jurisdiction as a result of an automobile accident that occurred within this judicial

 district (Doc. 45). Ain/Ali set forth the basis for liability of SEPL and also made a

 demand for relief sought (Id.).

                                       CONCLUSION

        In light of the foregoing, the Motion for More Definite Statement filed by

 Southeast Personnel Leasing, Inc. is DENIED, and SEPL is ORDERED to answer

 the third-party complaint within 21 days, or by August 26, 2021.




                                        Page 3 of 4
 Case 3:20-cv-00307-SPM Document 70 Filed 08/04/21 Page 4 of 4 Page ID #224



IT IS SO ORDERED.

DATED: August 4, 2021

                                        s/ Stephen P. McGlynn
                                        STEPHEN P. McGLYNN
                                        U.S. District Judge




                                 Page 4 of 4
